UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-51716 (Commission File Number) CLEAN POWER TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Nevada 98-0413062 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Unit 7(W) E-Plan Industrial Estate New Road, New Haven, East Sussex, UK BN90EX (Address of principal executive offices) (Zip Code) + 44 1273-516013 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 99,405,942 common shares outstanding as of July 19, 2010 Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 2 CLEAN POWER TECHNOLOGIES INC. TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T. Controls and Procedures 7 PART II – Other Information Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Removed and Reserved 8 Item 5. Other Information 8 Item 6. Exhibits 9 Signatures 13 i PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three and nine month periods ended May 31, 2010, are not necessarily indicative of the results that may be expected for the fiscal year ending August 31, 2010.For further information refer to the audited financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended August 31, 2009. Page Unaudited Consolidated Financial Statements F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Comprehensive Loss F-3 Consolidated Statements of Cash Flows F-4 to F-5 Notes to Unaudited Consolidated Financial Statements F-6 to F-35 3 CLEAN POWER TECHNOLOGIES INC. (A Development Stage Company) INTERIM CONSOLIDATED FINANCIAL STATEMENTS May 31, 2010 (Stated in US Dollars) (UNAUDITED) F-1 CLEAN POWER TECHNOLOGIES INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Stated in U.S. Dollars) (Unaudited) ASSETS May 31, August 31, Current Cash $
